Citation Nr: 0327695	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-07 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than September 
7, 1999 for a grant of service connection for aortic 
insufficiency.

2.  Entitlement to service connection for skin disease due to 
Agent Orange exposure.

3.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from August 2000 and 
August 2001 rating determinations of the Phoenix, Arizona 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A claim for compensation for aortic insufficiency was not 
received before September 7, 1999.

2.  The veteran's skin diseases were not manifest in service 
and are unrelated to any incident of service, including 
in-service Agent Orange exposure.

3.  The veteran's disabilities combine to 80 percent under 
the rating schedule and render him unable to secure and 
retain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to September 7, 
1999 for service connection for aortic insufficiency have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.400(b)(2)) (2003).

2.  Skin disease was not incurred or aggravated in service 
and may not be presumed to be.  38 U.S.C.A. §§ 1110, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2003).

3.  The criteria for a permanent and total disability rating 
for pension purposes have been met.  38 C.F.R. §§ 3.340, 
3.342, 4.17 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's 
development and adjudication of the claim was consistent with 
the VCAA and the amendments to 38 C.F.R. §§ 3.103, 3.159, and 
3.326 (2003), and VA's duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete his claim 
and who had what duties including in the VA Forms 21-527 he 
has submitted, VA's November 1999 letter to the veteran, VA's 
August 2000 and August 2001 rating decisions, and the March 
and September 2001 and April 2002 statements of the case.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records have been obtained.  VA 
examination reports and VA treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Aortic insufficiency compensation effective date

A review of the evidence of record reveals that the veteran 
was discharged from the service in November 1972 and that he 
filed a formal claim for service connection for schizophrenia 
and drug abuse in February 1972.  His claim for service 
connection for aortic insufficiency was received on September 
7, 1999.  Thereafter, in an August 2000 rating decision, 
service connection for aortic insufficiency was established 
effective from September 7, 1999.

The veteran asserts that a 1973 effective date is warranted 
because he put in a claim in 1973.  He also asserts that the 
effective date should be in 1983, because in September 1983, 
he went to 'Team 6' and told them he had something coming.

Under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(b)(2), the 
effective date for an award of disability compensation is the 
day following service discharge if a claim is received within 
1 year after separation from service.  Otherwise, the 
effective date will be the date of receipt of the claim, or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).

In this case, the preponderance of the evidence shows that 
the veteran did not file an aortic insufficiency service 
connection claim within one year of service discharge and 
that he did not file one until September 7, 1997.  His 
original formal compensation claim in 1972 was for 
schizophrenia and drug abuse.  The record reflects no 
communication from him prior to his September 9, 1997 claim 
for service connection for aortic insufficiency.  This is 
probative evidence refuting the veteran's assertions of 
claiming service connection for aortic insufficiency earlier 
than September 7, 1999.  Accordingly, an earlier effective 
date than September 7, 1999 for the grant of the award of 
disability compensation for aortic insufficiency must be 
denied.

To the extent that the veteran asserts that he told someone 
in a Team 6 about a plan on his part, such does not 
constitute a claim, including an informal claim.  The various 
provisions of Section 3.155(a) dealing with informal claims 
necessarily relate to written claims.  The section does not 
deal with or authorize oral informal claims.  Although 
Section 3.155(a) does not permit informal non-written claims, 
that does not make that provision insignificant or 
surplusage.  To the contrary, the regulation has the 
important function of making clear that there is no set form 
that an informal written claim must take.  All that is 
required is that the communication indicate an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).  In this case, nothing 
constituting an informal claim was documented until September 
1999. 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).

Hands

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  A showing of incurrence may be established by 
affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), (d).

A veteran who during active military, naval, or air service 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed during such service to certain 
herbicide agents (e.g., Agent Orange), unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be presumed to have been 
incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (for purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset), porphyria cutanea tarda, prostate cancer, 
respiratory cancers, soft-tissue sarcomas, and diabetes.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

On VA evaluation in February 1999, veteran reported a history 
of a rash on his right hand for about one year.  In March 
1999, he reported that starting about one year beforehand he 
noticed the onset of a skin rash on his right hand.  He 
advised a resident in March 1999 that he had started wearing 
gloves while using stain about a year ago.  A March 1999 VA 
medical history medical record indicates that the veteran had 
had a similar rash on his ankles 4 years beforehand, which 
had spread up his legs and stopped at his groin.  The 
assessment in March 1999 was contact dermatitis and/or 
impetigo.  On VA evaluation in April 1999, the veteran had a 
recurrent bilateral hand infection (impetigo) which was 
possibly due to chemical exposure or contact dermatitis.  
Persistent onychomycosis of the nails was found on VA 
evaluation in May 1999.  The assessment was dyshidrotic 
eczema with superinfection.  VA assessed cellulitis in June 
1999.

A review of the veteran's service records reveals that none 
of these were diagnosed in service or on service discharge 
examination in August 1972, and that the veteran denied 
having or having had skin diseases on service discharge 
examination.  The separation examination disclosed that the 
veteran's skin was normal.  Moreover, the veteran does not 
contend that his skin diseases were manifest in service and 
he has submitted no competent medical evidence relating them 
to service.  The history provided in the VA medical records, 
the absence of any treatment records dating prior to 1999, 
and the claim in 1972 for schizophrenia and drug abuse but 
not for skin disorders are probative indicators that the 
assessed skin disorders were of recent onset when treated 
starting in 1999.  

Even if the Board were to assume that the veteran had any 
Vietnam service, none of his skin disorders are listed at 
38 C.F.R. § 3.309(e) as associated with Agent Orange 
exposure, and the veteran has not submitted any competent 
medical evidence indicating that they are due to in-service 
Agent Orange exposure.  Moreover, while he essentially 
alleges that they were due to Agent Orange exposure, he is a 
layperson who, as such, is not competent to render a medical 
opinion on the etiology of his skin diseases.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).

As the preponderance of the evidence is against the claim, 
there is no doubt to be resolved, and the claim must be 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App.49, 55 (1991).

Pension

Under 38 U.S.C.A. § 1521 (West 1991), pension is payable to a 
veteran who served for ninety days or more during a period of 
war and who is permanently and totally disabled due to 
disabilities that are not the result of the veteran's willful 
misconduct. Permanent and total disability will be held to 
exist when an individual is unemployable as a result of 
disabilities that are reasonably certain to last throughout 
the remainder of that person's life.  Talley v. Derwinski, 2 
Vet. App. 282, 285 (1992); 38 C.F.R. § 3.340(b), 4.15 (2003).

There are alternative bases upon which a finding of permanent 
and total disability for pension purposes may be established.  
One basis is establishing that the veteran has a lifetime 
impairment which makes impossible for the "average person" to 
follow a substantially gainful occupation under the 
appropriate diagnostic codes of VA's Schedule for Rating 
Disabilities (Rating Schedule).  See 38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2003).  This "average person" 
standard is outlined in 38 U.S.C.A. § 1502(a)(1) (West 1991) 
and 38 C.F.R. §§ 3.340(a), 4.15 and involves assigning 
schedular ratings to determine whether the veteran holds a 
combined 100 percent schedular evaluation for pension 
purposes.  See 38 C.F.R. § 4.25 (2003).  In determining the 
combined figure, nonservice- connected disabilities are 
evaluated under the same criteria as service-connected 
disabilities.  Permanent and total disability ratings for 
pension purposes may also be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (2003).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding him from securing and following substantially 
gainful employment.  38 U.S.C.A. §§ 1502, 1521(a) (West 
2002); 38 C.F.R. § 4.17 (2003).  Under this basis, if there 
is only one such disability, it must be ratable at 60 percent 
or more; and if there are two or more disabilities, there 
must be at least one disability ratable at 40 percent or 
more, with a combined disability rating of at least 70 
percent.  Even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. § 3.321(b)(2) (2003).

Factual Background

The evidence shows that the veteran currently has aortic 
insufficiency, which is rated as 10 percent disabling; and 
that he has a schizoid personality, and dermatitis of the 
hands, each rated as noncompensable.  

A review of the evidence of record in conjunction with the 
rating schedule reveals that his aortic insufficiency is 
appropriately rated under the rating schedule.  See 
38 C.F.R. § 4.104.  He rides a bike and his METS activity 
capability is 9 according to the July 2000 VA examination 
report.  

A review of the evidence of record including the February 
2001 VA examination report indicates that his skin 
manifestations are limited to his hands and that there is 10 
percent disability present under the rating schedule.  See 
38 C.F.R. § 4.118.  

A review of the evidence or record including the February 
2001 VA psychiatric examination report reveals that the 
veteran has a personality disorder and that his psychiatric 
symptomatology is 70 percent disabling under the rating 
schedule.  At the time of the February 2001 VA psychiatric 
examination, he described his sleep as good and stated that 
he was estranged from one sister and got along good with 
another.  He also reported having three children and having a 
variable relationship with them.  His recent memory was 
somewhat deficient, and his remote memory was approximate, 
vague, and occasionally evasive.  Thought process was 
spontaneous, rapid, and abundant, and continuity of thought 
contained considerable rambling as well as responding with 
some apparent irrelevancies.  However, he could be goal 
directed when restructured by the examiner.  

His thought content contained no suicidal or homicidal 
ideation and the veteran reported a general feeling of 
alienation from institutions in general, and from the RO in 
particular.  There were no ideas of reference or feelings of 
unreality.  His abstractability as measured by similarities 
was good.  Concentration was good.  He was able to compute 10 
percent of 150 in his head quickly and accurately.  The 
veteran's mood was expansive and his range of affect was 
labile, including some mildly inappropriate lability.  He was 
alert, responsive, and cooperative.  His judgment was intact, 
and his insight was poor.  His global assessment of 
functioning was 40, with his stressors being financial ones 
and homelessness.  He lived where he worked part time, 
deriving a sleeping arrangement from his work.

With a 70, a 10 and a 10 percent disability, his combined 
schedular rating for pension purposes is not 100 percent.  

However, he has disabilities which combine to 80 percent.  
The question then becomes whether the evidence shows that he 
is unable to secure and follow substantially gainful 
employment by reason of such disabilities.  The Board 
concludes that the evidence does show this.  In February 
2001, the veteran stated that he did not get paid to work at 
the upholstery shop he was working at, and in his February 
2001 VA Form 21-527, he reported that he earned $20 in wages 
every two weeks.  Moreover, the veteran is homeless or almost 
homeless.  He has not been engaging in substantially gainful 
employment in carpentry and upholstery and it does not appear 
that he is capable of doing so given his disabilities.

Furthermore, the veteran's disabilities appear to preclude 
him from obtaining and retaining substantially gainful 
employment in his past employment field as a jet mechanic in 
the service and even though he has 2 years of college 
education and other education and training in construction 
technology and realty.

The preponderance of the evidence supports the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to an effective date prior to September 7, 1999 
for an award of compensation for aortic insufficiency is 
denied.

Entitlement to service connection for skin disease due to 
Agent Orange exposure is denied. 

Entitlement to a permanent and total disability rating for 
pension purposes is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



